      Case 1:20-cv-07315-GBD-SDA Document 18 Filed 02/03/21 Page 1 of 1
                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                2/3/2021               New York, New York 10007

                                                       February 3, 2021
                                 Application GRANTED. Defendants shall respond to the Complaint no later
VIA ECF
                                 than April 9, 2021. The initial conference scheduled for February 10, 2021 is
Hon. George B. Daniels
                                 adjourned to Thursday, April 22, 2021 at 11:00 a.m. before the undersigned.
United States District Judge
United States District Court     At the scheduled time, the parties shall each separately call (888) 278-0296
500 Pearl Street                 (or (214) 765-0479) and enter access code 6489745. SO ORDERED.
New York, New York 10007         Dated: February 3, 2021

       Re:     Yao, et al. v. Cuccinelli, et al., No. 20 Civ. 7315 (GBD) (SDA)

Dear Judge Daniels:

        This Office represents the government in this action in which the plaintiffs seek an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their Applications
to Register Permanent Residence or to Adjust Status (Forms I-485) and Refugee/Asylee Relative
Petition (Form I-730). The Court has scheduled an initial conference in this matter for February
10, 2021. See ECF No. 2. On behalf of the government, I write respectfully to request an on-
consent extension of time of two months to respond to the complaint (i.e., from February 9, 2021
to April 9, 2021) and a corresponding adjournment of the conference to a date at least one week
after the government’s response to the complaint would be due (i.e., on or after April 16, 2021). 1

        The extension is respectfully requested because USCIS has scheduled interviews for
plaintiffs in regard to their Forms I-485 and Form I-730 on February 9, 2021. The government
anticipates that the requested extension will provide adequate time for USCIS to conduct the
interviews and then to determine what next steps may be necessary with respect to plaintiffs’
applications and petition or to proceed to take adjudicative action, which potentially would render
this action moot. This is the government’s first request to extend its deadline to respond to the
complaint and adjourn the initial conference. Plaintiffs’ counsel consents to these requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)

1
 The response due date of February 9, 2021 is based on service by mailing on December 8, 2020,
and previously had been improperly calculated as February 8, 2021.
